Citation Nr: 1511005	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the VA Regional Office (RO) in Columbia, South Carolina. 

In January 2012, the Board denied the claim for service connection for a gastrointestinal disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  In a May 2013 Memorandum Decision, the Court, vacated the Board's denial of the claim of service connection for a gastrointestinal disability and remanded the matter to the Board.  In October 2013, the Board remanded the claim to the RO in accordance with the Court's decision. 

The Board previously referred a claim of service connection for a heart disability in Board decisions dated in January 2010, October 2013, and April 2014.  It does not appear that the claim has yet been adjudicated.  Therefore, the issue of service connection for a heart disability is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


REMAND

Regrettably, a review of the record indicates that this claim requires additional development.  In April 2014, the Board requested a VA examination to determine the nature, extent,  and etiology of the claimed gastrointestinal disability.  Specifically, the examiner was requested to examine the Veteran, discuss December 1968 in-service treatment for a gastrointestinal condition, and post-service diagnosis of gastrointestinal conditions that were referenced in the Veteran's post-service treatment records in a June 2010 colonoscopy and a March 2012 abdominal X-rays.   The examiner was also directed provide a complete rationale for all opinions rendered.  Unfortunately, the requested development was not accomplished.

The Veteran was provided a VA examination in May 2014.  The examiner opined that the Veteran's current abdominal symptoms were less likely than not related to active service.  In making the opinion, the examiner indicated that the Veteran appeared to have untreated esophageal reflux not related to Agent Orange as there was no evidence in the service medical records or civilian records that he had that issue in the past.  The examiner also reported that it would be speculation to determine if Agent Orange exposure caused reflux symptoms over 40 years after exposure.  The Board finds this report by the examiner is inaccurate as a the record shows that the Veteran had in-service gastrointestinal symptoms of nausea, vomiting, and stomach cramps, and was admitted to the hospital for two days for an intestinal parasite in December 1968.

Moreover, no studies were performed to confirm the diagnosis though the Board directed that all indicated studies be accomplished.  Additionally, no opinion was made as to whether the complaints of nausea of two to three times per month and occasional regurgitation were related to the suspected diagnosis of GERD or whether any nausea disability was related to the complaints in-service.  Finally, the examiner did not address the March 2012 abdominal studies that revealed nonspecific air-fluid levels, which "may be seen in gastroenteritis." 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requests of the Board were not satisfied, the matter must be remanded so the Board's instructions can be satisfied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor gastroenterologist.  All indicated tests or studies must be completed.  The examiner must review the complete claims file and must note that review in the examination report.  The examiner must describe all findings in detail and provide a full explanation of reasoning for any opinions provided.  The examiner should offer an opinion in response to the following: 

(a) Identify and determine whether the Veteran currently has a gastrointestinal disability, to include, but not limited to, gastroesophageal reflux disease (suspected upon VA examination in November 2013), sigmoid diverticulosis (found on June 2010 colonoscopy), and/or gastroenteritis (March 2012 abdominal X-rays revealed nonspecific air-fluid levels, which might be seen in gastroenteritis).  The examiner must reference and discuss any relevance of those post-service medical findings in any opinion made.

(b) If a current diagnosis of any gastrointestinal disability is confirmed, the examiner should opine whether each diagnosed gastrointestinal disability at least as likely as not (50 percent probability or greater) had its onset during or was caused by the Veteran's active service, to include confirmed exposure to herbicides during service. 

(c) In answering the questions presented, the examiner must address the treatment in service for nausea, vomiting, stomach cramps, and intestinal parasites in December 1968 and whether that treatment was the first manifestation of any currently diagnosed gastrointestinal disability.

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

